The judgment rendered in the court below in this case is affirmed upon authority of the case of Gregg Maxcy, Inc., v. Bateman, 126 Fla. 747, 171 So. 811. See also in this connection Roe v. Winter Haven Co., 104 Fla. 317, *Page 425 140 So. 463; Winter Haven Fruit Sales Corporation v. Bundy  Sons, Inc., 128 Fla. 324, 178 So. 726.
Affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.